  Case 13-30555         Doc 42     Filed 11/05/18 Entered 11/05/18 07:23:06              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30555
         Michael Ronald Scott

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2013.

         2) The plan was confirmed on 10/10/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/13/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,055.00.

         10) Amount of unsecured claims discharged without payment: $56,296.29.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-30555        Doc 42       Filed 11/05/18 Entered 11/05/18 07:23:06                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $32,304.50
       Less amount refunded to debtor                            $804.50

NET RECEIPTS:                                                                                   $31,500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,761.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,370.96
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,131.96

Attorney fees paid and disclosed by debtor:                 $2,239.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Alejadro Verdin                  Unsecured           1.00           NA              NA            0.00       0.00
Ashley J. Scott                  Unsecured           1.00           NA              NA            0.00       0.00
AT&T                             Unsecured         700.00           NA              NA            0.00       0.00
Check Into Cash                  Unsecured         700.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         600.00      2,298.40        2,298.40        762.35        0.00
COMCAST                          Unsecured         600.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured          50.00           NA              NA            0.00       0.00
CONTINENTAL FINANCE CO           Unsecured      9,100.00       7,000.00            0.00           0.00       0.00
CORTRUST BANK                    Unsecured         200.00           NA              NA            0.00       0.00
Daniel B. Jones                  Unsecured      9,150.00            NA              NA            0.00       0.00
Delphine Jones                   Unsecured           1.00           NA              NA            0.00       0.00
EC2N TRUST                       Unsecured         650.00        634.40          634.40        210.42        0.00
First National Bank              Unsecured         350.00           NA              NA            0.00       0.00
FSB Blaze                        Unsecured         300.00           NA              NA            0.00       0.00
Illinois Dept. Transportation    Unsecured         750.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority      16,887.00     12,019.65        12,019.65     12,019.65        0.00
INTERNAL REVENUE SERVICE         Unsecured     17,724.00     20,276.19        20,276.19      6,725.33        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         700.00        695.65          695.65        230.74        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA          86.14           86.14          28.57       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         804.80          804.80        266.94        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         233.70          233.70          77.52       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,000.00         666.31          666.31        221.01        0.00
Jose J. Verdin                   Unsecured      6,200.00            NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         450.00        327.89          327.89        108.76        0.00
MAC PROPERTY                     Unsecured      1,400.00       1,400.00        1,400.00        464.36        0.00
NCO FINANCIAL SYSTEMS            Unsecured         600.00           NA              NA            0.00       0.00
Northwest Cab Company            Unsecured           1.00           NA              NA            0.00       0.00
Paul A. Tate                     Unsecured           1.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,500.00            NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,000.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         600.00        568.96          568.96        188.72        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-30555        Doc 42     Filed 11/05/18 Entered 11/05/18 07:23:06                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT           Unsecured     16,200.00     21,202.40     21,202.40       7,032.54         0.00
SPEEDY CASH                    Unsecured         950.00           NA            NA            0.00        0.00
Target National BANK           Unsecured         300.00           NA            NA            0.00        0.00
Timothy Porter                 Unsecured           1.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA          93.84         93.84          31.13        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                $0.00
      Mortgage Arrearage                                    $0.00                $0.00                $0.00
      Debt Secured by Vehicle                               $0.00                $0.00                $0.00
      All Other Secured                                     $0.00                $0.00                $0.00
TOTAL SECURED:                                              $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00              $0.00                   $0.00
       Domestic Support Ongoing                            $0.00              $0.00                   $0.00
       All Other Priority                             $12,019.65         $12,019.65                   $0.00
TOTAL PRIORITY:                                       $12,019.65         $12,019.65                   $0.00

GENERAL UNSECURED PAYMENTS:                           $49,288.68         $16,348.39                   $0.00


Disbursements:

       Expenses of Administration                           $3,131.96
       Disbursements to Creditors                          $28,368.04

TOTAL DISBURSEMENTS :                                                                       $31,500.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-30555         Doc 42      Filed 11/05/18 Entered 11/05/18 07:23:06                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
